Citation Nr: 1000264	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the hands and feet.  

2.  Entitlement to service connection for a disability 
manifested by heart palpitations.  

3.  Entitlement to service connection for painful menses. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
September 1992, including service in the Southwest Asia 
between January and May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  [Due to the current location of the 
Veteran's residence, the jurisdiction of her appeal remains 
with the RO in Roanoke, Virginia.]  

In April 2004, the Board remanded the Veteran's cold weather 
injury, heart palpitations, and painful menses claims to the 
RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  In 
August 2005, the AMC Resource Unit in Bay Pines, Florida 
continued to deny these issues and returned the case to the 
Board.  

In August 2006, the Board denied these service connection 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2008, the Court vacated that portion of the 
Board's August 2006 decision that had denied service 
connection for residuals of cold weather injury to the hands 
and feet, a disability manifested by heart palpitations, and 
a disability manifested by painful menses and remanded the 
matter to the Board for further action consistent with the 
memorandum determination.  The case has been returned to the 
Board.  

Also in the November 2008 memorandum decision, the Court 
addressed the appellant's argument by counsel, that a claim 
for fibromyalgia had been raised by the record.  The Court 
determined that the Board erred in failing to address the 
question of whether the evidence of record raised a claim for 
service connection for fibromyalgia.  The Court remanded this 
issue to the Board to determine whether the Veteran's 
submissions and arguments reasonably raised a claim for 
service connection for fibromyalgia.  The Court cited to 
internet research, which was not before the Board at the time 
of the August 2006 decision, noting that fatigue and 
dizziness can be fibromyalgia symptoms.  However, the claim 
for service connection for dizziness and fatigue is no longer 
in appellate status, having been decided in a July 2008 Board 
decision.  Moreover, the record before the Board does not 
reflect that a claim for service connection for fibromyalgia 
has been adjudicated by the RO.  Thus, this issue must be 
REFERRED to the RO for appropriate action.  See Bruce v. 
West, 11 Vet. App. 405-408 (1998) (holding that referral of 
an issue by the Board to the RO is appropriate where a claim 
is raised for the first time on appeal and is not in 
appellate status); Godfrey v. Brown, 7 Vet. App. 398, 408 
(1995) (holding that referral to RO is appropriate where 
claim is not in appellate status).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary prior to a decision on 
the claims.  



Service Connection For Residuals Of Cold Weather Injury To 
The Hands And Feet

At a July 2003 VA cold injury protocol examination, the 
Veteran asserted that she sustained a cold weather injury to 
her hands and feet during basic training.  In particular, she 
reported that, at the time of the injury, she experienced 
purple discoloration of her hands and feet.  Current symptoms 
include tingling sensation in her toes and fingers in cold 
temperatures.  In relevant part, the examiner diagnosed a 
cold injury to the hands and feet with residual sensitivity 
to cold.  The examiner did not specifically associate this 
disorder with the Veteran's service.  

Previously, at the November 1992 VA general medical 
examination, the Veteran had asserted that she had sustained 
frostbite to her hands and feet in March 1980.  The examiner 
diagnosed status post frostbite to the hands and feet with no 
residuals but, again, did not express an opinion concerning 
the etiology of this disability.  

Significantly, however, multiple physical examinations 
conducted on the Veteran's hands and feet after service do 
not provide findings of abnormalities of these extremities 
that are supportive of a diagnosis of residuals of a cold 
weather injury.  Further, service treatment records are 
negative for complaints of, treatment for, or findings of 
residuals of a cold weather injury to the Veteran's hands and 
feet.  

In any event, despite the absence of in-service, and 
post-service, findings consistent with residuals of a cold 
weather injury to the Veteran's hands and feet, she did 
report continued problems with these extremities at the 
November 1992 VA examination, just two months after her 
separation from service.  The Veteran is competent to 
describe symptoms that she experiences in her hands and feet.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

Thus, at the time of the April 2004 remand, the Board 
determined that further evidentiary development of the 
Veteran's claim for service connection for residuals of cold 
weather injury to the hands and feet was necessary.  
Specifically, the Board asked that the Veteran be accorded an 
opportunity to undergo an appropriate VA examination to 
determine whether she has chronic residuals of a cold weather 
injury to her hands or feet and, if so, whether such a 
disability was associated with her active duty.  

Pursuant to the Board's request, in May 2004, the Veteran 
underwent a VA general medical examination.  At that time, 
the Veteran described tingling in her fingers during "really 
cold" weather.  A notation was included in the examination 
report that "[n]o etiology [had been] established."  The 
examiner diagnosed recurrent finger tingling with exposure to 
cold weather.  

In a July 2005 addendum, the examiner stated that the "issue 
of [entitlement to] service connection for cold injury to the 
hands and feet . . . [had] already been addressed and found 
to be nonservice-connected" and that he (the examining 
physician) saw "no reason to change this judgment."  The 
examiner provided no rationale for this conclusion in the 
addendum.  Further, and of particular significance to the 
Board is the fact that, in the report of the May 2004 VA 
general medical examination, the examiner did not-as he had 
asserted in the addendum-discuss the etiology of the 
diagnosed tingling of the Veteran's fingers.  

For the reasons discussed herein, a new VA examination to 
determine the current existence of and etiology for the 
claimed residuals of a cold weather injury to the Veteran's 
hands and feet is necessary.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  



Service Connection For A Disability Manifested By Heart 
Palpitations

Service treatment records are positive for mitral valve 
prolapse in January 1988.  Also, the report of the June 1992 
separation examination includes references to mitral valve 
prolapse, palpitations, and a "pounding"heart.  

According to post-service medical records, at a November 1992 
VA general medical examination, the Veteran reported 
experiencing heart palpitations approximately twice per year 
(and lasting about two hours) since 1988.  She also asserted 
that a 1988 echocardiogram revealed mitral valve prolapse.  A 
physical examination was negative.  The examiner diagnosed 
mitral valve prolapse by history.  

At a June 1999 VA general medical examination, the Veteran 
described recurrent palpitations since 1988.  She asserted 
that studies showed that this symptomatology was "possibly 
related to [her] mitral valve prolapse."  An 
electrocardiogram demonstrated the presence of a T-wave 
abnormality.  Chest X-rays were normal.  A physical 
examination was negative, except for a short systolic murmur 
at the apex.  The VA examiner diagnosed a history of mitral 
valve prolapse with palpitations and with slightly an 
abnormal electrocardiogram.  

Based on these in-service, and post-service, findings, the 
Board determined in April 2004 that a remand of the Veteran's 
claim for service connection for a disability manifested by 
heart palpitations was necessary.  Specifically, the Board 
asked that the Veteran be accorded an opportunity to undergo 
an appropriate VA examination to determine whether she has a 
chronic cardiovascular disorder manifested by heart 
palpitations and, if so, whether such a disability was 
associated with her active duty.  

Pursuant to the Board's request, in May 2004, the Veteran 
underwent a VA general medical examination.  At that time, 
the Veteran described occasional recurrent heart palpitations 
and maintained that she had been diagnosed with mitral valve 
prolapse.  Pertinent testing showed a nonspecific T-wave 
abnormality.  The examiner diagnosed recurrent heart 
palpitations and mitral valve prolapse.  

In a July 2005 addendum, the examiner stated that the "issue 
of [entitlement to] service connection for . . . heart 
palpitations . . . [has] already been addressed and found to 
be nonservice-connected" and that he (the examining 
physician) saw "no reason to change this judgment."  The 
examiner provided no rationale for this conclusion in the 
addendum.  Further, and of particular significance to the 
Board is the fact that, in the report of the May 2004 VA 
general medical examination, the examiner did not-as he had 
asserted in the addendum-discuss the etiology of the 
Veteran's diagnosed heart palpitations.  

In this regard, the Board acknowledges that, in the July 2005 
addendum, the examiner stated that determining a "date of 
onset [of a mitral valve prolapse] in relation to military 
service would be speculative."  The examiner explained that 
he had found no reference to a mitral valve prolapse in the 
claims folder.  

However, as previously discussed herein, findings of a mitral 
valve prolapse were shown both during, and after, service.  
The examiner failed to provide an opinion regarding the 
etiology of both the Veteran's mitral valve prolapse, as well 
as her heart palpitations.  For the reasons discussed herein, 
a new VA examination to determine the current nature and 
extent of any disability manifested by heart palpitations is 
necessary.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  



Service Connection For Painful Menses

Service treatment records are positive for painful menses.  
According to post-service medical records, in June 1999, the 
Veteran underwent a hysterectomy.  [Pre-operative diagnosis 
was characterized as fibroid uterus.]  Service connection is 
currently in effect for an exploratory laparotomy, total 
abdominal hysterectomy, extensive lysis of adhesions, 
intentional cystotomy and repair of cystotomy, and bilateral 
salpingectomy, previously characterized as chronic pelvic 
adhesive disease.  

In June 2004, the Veteran underwent a VA gynecological 
examination.  At that time, the Veteran reported that she 
continued to experience episodic abdominal pain.  A physical 
examination indicated that her ovaries remain.  The examiner 
diagnosed a total abdominal hysterectomy for fibroids with 
remaining ovaries and occasional lower abdominal pain as well 
as pelvic pain, severe dysmenorrhea, and menorrhagia 
secondary to fibroids.  [The Board notes that the Veteran's 
abdominal pain claim was granted under the diagnosis of 
irritable bowel syndrome].  

Unfortunately, the June 2004 VA examiner did not address the 
matter of whether the Veteran's complaints of painful menses 
(to include the period of time prior to her hysterectomy) 
reflect a disability separate and apart from her 
service-connected gynecological disorder.  Indeed, the claims 
folder contains no medical opinion as to whether the 
Veteran's complaints of painful menses are a symptom of the 
service-connected pelvic adhesive disease, status post 
exploratory laparotomy, total abdominal hysterectomy, 
extensive lysis of adhesions, intentional cystotomy, repair 
of cystotomy, and bilateral salpingectomy, or are reflective 
of a separate and distinct disability.  

Based on this evidentiary posture, the Board concludes that a 
remand of the Veteran's claim for service connection for a 
disability manifested by painful menses is necessary.  On 
remand, the Veteran should be accorded a VA gynecological 
examination.  The purpose of the evaluation is to determine, 
to the extent possible, whether the painful menses 
(experienced prior to the hysterectomy) are part and parcel 
of the service connected gynecological disorder or represent 
a separate disability.  Further, if the Veteran continues to 
experience a separate disability from painful menses 
following hysterectomy as she retained her ovaries, such 
should also be indicated.  If a disability manifested by 
painful menses deemed separate from the service connected 
gynecological disorders is identified, the examiner should 
indicate whether such condition arose during service or is 
otherwise related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated her for her claimed 
disabilities since August 2005.  After 
obtaining the appropriate release of 
information forms if necessary, procure 
copies of the records of pertinent 
treatment that the Veteran reports which 
are not duplicates of records already 
contained in the claims file.  Associate 
all such available records with the claims 
folder.  

2.  Thereafter, schedule the Veteran for a 
cold injury protocol VA examination to 
determine whether the Veteran suffers from 
residuals of cold weather injuries to her 
hands and feet and for an opinion as to a 
possible relationship of any such disorder 
to service.  The examination should be 
conducted by an examiner different than 
the one who had conducted the May 2004 VA 
general medical examination.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the 
evaluation report.  

With regard to any residuals of cold 
weather injury to the Veteran's hands and 
feet diagnosed on examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any such disorder had its clinical 
onset in service or is otherwise related 
to active service.  Complete rationale 
should be provided for all opinions 
expressed, to include whether service 
treatment records reflect indications 
consistent with a cold weather injury.  

3.  Also, schedule the Veteran for a VA 
cardiovascular examination to determine 
the nature of any cardiovascular 
disability manifested by heart 
palpitations that she may have and for an 
opinion as to a possible relationship of 
any such disorder to service.  The 
examination should be conducted by an 
examiner different than the one who had 
conducted the May 2004 VA general medical 
examination.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the evaluation report.  

With regard to any cardiovascular disorder 
manifested by heart palpitations diagnosed 
on examination, the examiner should render 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any such 
disorder had its clinical onset in service 
or is otherwise related to active service.  
Complete rationale should be provided for 
all opinions expressed.  

4.  In addition, schedule the Veteran for 
a VA gynecological examination to 
determine the nature of any gynecological 
disorder manifested by painful menses that 
she experienced during and following 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the evaluation report.  

With regard to the claim for painful 
menses, the examiner should render an 
opinion as to whether the complaints of 
painful menses during the course of the 
claim are a symptom of the 
service-connected pelvic adhesive disease, 
status post exploratory laparotomy, total 
abdominal hysterectomy, extensive lysis of 
adhesions, intentional cystotomy, repair 
of cystotomy, and bilateral salpingectomy; 
or are reflective of a separate and 
distinct disability.  Further, if the 
Veteran continues to experience a separate 
disability from painful menses following 
hysterectomy as she retained her ovaries, 
such should also be indicated.  If a 
disability manifested by painful menses is 
deemed separate from the service connected 
gynecological disorders, the examiner 
should indicate whether such condition 
arose during service or is otherwise 
related to service.  Complete rationale 
should be provided for all opinions 
expressed.  Complete rationale should be 
provided for all opinions expressed.  

5.  Following completion of the above, the 
issues of entitlement to service 
connection for residuals of cold weather 
injury to the hands and feet, entitlement 
to service connection for a disability 
manifested by heart palpitations, and 
entitlement to service connection for 
painful menses should be adjudicated.  If 
the decisions remain adverse, the Veteran 
and her representative should be provided 
with an SSOC.  An appropriate period of 
time should be allowed for response.  

No action is required of the Veteran until she is notified by 
the agency of original jurisdiction.  However, she is advised 
that failure to report for any scheduled examination may 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  She has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


